DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 07 February 2020 has been fully considered by the examiner. A signed copy is attached.
Claims 1-16 are pending. 
Claims 1-16 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Continuation in Part of Application 13/831,708 (now US patent # 10,275,840) and Application 15/332,447 (now abandoned) and has been accorded the benefit of the original filing date with respect to those portions of the disclosure which find their original support in the parent Application(s).
	
Drawings
The drawings are objected to because, in figs. 26, 34, 35, 37, 40, and 45 the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When 

Further, the drawings are objected to because of the quality of the lines and characters in figs. 26-29, 36, 39, 42, 44, 47, 48, 49, and 50.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The abstract of the disclosure is objected to because the abstract includes phrasing which may be implied (e.g. “the present disclosure…”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a firmware tracking and update module, the firmware and tracking and update module configured to: track versions of firmware installed on each IED in the at least one fleet, determine which IEDs in the at least one fleet include firmware requiring an update, and update the firmware installed on any IEDs in the at least one fleet including firmware requiring an update” in claim 1 lines 2-7.
“the firmware tracking and update module is configured to retrieve new versions of firmware from the server cache and use the retrieved firmware to update the firmware installed on the IEDs in the at least one fleet” in Claim 2, lines 2-4.
“a firmware uploader configured to generate firmware packages and upload the generated firmware package to the server cache of the server” in Claim 3, lines 1-2.
“the firmware tracking and update module configured to store the retrieved firmware from the server cache in the local cache” in Claim 4, lines 2-3.
“the firmware tracking and update module is configured to determine which IEDs in the at least one fleet include firmware requiring an update by comparing the firmware currently installed on each IED to the firmware stored in the local cache.” in Claim 5, lines 1-3.
“a syncing module configured to sync the firmware stored in the server cache with the firmware stored in the local cache” in Claim 6, lines 1-3.
“the firmware tracking and update module is configured to maintain compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with” in Claim 7, lines 1-3.
“a syncing module configured to sync the compatibility information stored in the server cache with the compatibility information stored in the local cache” in claim 9, lines 1-3.
“the firmware tracking and update module is configured to receive a firmware package from a user to trigger a manual update of at least one IED in the at least one fleet using the received firmware package” in Claim 10 lines 1-3.
“the firmware tracking and update module is configured to notify a user of the at least one client device when a firmware update for any of the IEDs in the at least one fleet is available” in Claim 11, lines 1-3.
“the firmware tracking and update module is configured to perform an audit of the firmware currently installed on the IEDs in the at least one fleet and any available updates for the IEDs in the at least one fleet and output the audit for display” in Claim 12, lines 1-3.
“the firmware tracking and update module is configured to indicate in the audit if any of the IEDs in the at least one fleet are incompatible with a firmware update due to a hardware incompatibility” in Claim 13, lines 1-3.
“the firmware tracking and update module is configured to track a history of firmware installed on each IED in the at least one fleet and output the history of firmware for display” in Claim 14, lines 1-3.
“the firmware tracking and update module is configured to track a history of actions performed on the IEDs in the at least one fleet and output the history of actions for display” in Claim 15, lines 1-3.
“wherein the firmware tracking and update module is configured to enable a user to select which IEDs are included in the at least one fleet” in Claim 16, lines 1-2.

A Review of the specification finds the following passages in support of the means-plus-function interpretation. Due to the number of limitations and the length of the specification in the interests of brevity only brief citations will be provided here.
“The firmware tracking and update module” – [0381] ‘is client side software’
functions of retrieving, uploading, updating, and syncing – [0381] ‘serial connection, Ethernet connection, … remote modem’ [0378] ‘each of the 
the firmware uploader  –  [0368] “The package preparation program is configured to run on a Linux PC” [0389] “[the] builder/uploader … may be software executable by one or more processors of a client device”
the syncing module – [0461] ‘an internal script’, i.e. software.
audit output for display – [0381] ‘a monitor  2306 which is a user interface generated in a processor of the user’s client’ – general purpose computer user interface
see also fig. 23, depicting several of the features mentioned above.

Accordingly, the claim limitations shall be interpreted to cover the corresponding general purpose computing system comprising one or more processors and memory in a client device of a network, and software algorithms necessary to carry out the recited functions, and equivalents. (i.e. Application Specific Integrated Circuits specially designed to replicate the recited functions, Field programmable gate arrays specifically programmed to replicate the recited functions, and other general purpose computing systems with equivalent software algorithms which carry out the recited functions.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites the term “fleet” in the limitation “at least one Fleet of Intelligent Electronic Devices (IED)” in Claim 1, line 2. The term "fleet" in claim 1 is a relative term which renders the claim indefinite.  The term "fleet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification discusses the term briefly c. [0375], hereby defined to mean…” (examiner emphasis added) and the discussion on [0375] does not rise to this level of specificity. Examiner suggests amendment to clarify the number of IEDs in “a fleet”, for example by claiming “a fleet of one or more Intelligent Electronic Devices” or similar language.

For the purpose of applying art, examiner shall construe “fleet” to be one or more devices, except where otherwise required by the remainder of the claim limitations.

Regarding Claim 3, Claim 3 recites the limitation "the server cache" in Claim 3, line 2.  There is insufficient antecedent basis for this limitation in the claim, because the Claim depends upon Claim 1, but the “a server cache” is first referred to in Claim 2. Examiner suggests amendment to make Claim 3 depend upon Claim 2.

Regarding Claim 7, Claim 7 recites the limitation "the local cache" in Claim 7, line 3.  There is insufficient antecedent basis for this limitation in the claim, because the Claim depends upon Claim 1, but the “a local cache” is first referred to in Claim 4. Examiner suggests amendment to make Claim 7 depend upon Claim 4.

Regarding Dependent Claims 2-16, the dependent claims inherit the deficiencies of their respective parent(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding Claim 1, the claim(s) recite(s) “track versions of firmware installed on each IED in the at least one fleet” and “determine which IEDs in the at least one fleet include firmware requiring an update” which is an abstract idea which is practicably carried out in the human mind representing an observation, evaluation, or judgment; (see for example, Instant Application specification [0390] “the user watches the package updates for newer versions, and decides when they want to update their firmware for their meter 2310, based on, for example, the change log of a firmware update available, which meters 2310 in the user's fleet the user is having problems with, and what features are being added.”). Notwithstanding that the claim recites the mental process performed on a computer, courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see MPEP 2106.04(a)(2)).

This judicial exception is not integrated into a practical application because while the claim recites the additional elements of “at least one fleet of intelligent electronic devices (IEDs)”; “at least one client device including a firmware tracking and update module”; and “update the firmware installed on any IEDs in the at least one fleet 

the recitation of at least one fleet of intelligent electronic devices (IEDs) is recited at a high level of generality such that the recitation is no more than a drafting effort to generally link the abstract idea to a field of use or technological environment which is not sufficient to integrate a judicial exception into a practical application (see MPEP 2106.05(h)).

the recitation of “at least one client device including a firmware tracking and update module” is, under the means-plus-function interpretation supported by the specification, a generic computer (client device) executing general purpose software functions such as reading and storing data, performing mathematical operations, etc., such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).

further, the recitation of “update the firmware installed on any IEDs in the at least one fleet including firmware requiring an update” is recited at a high level of generality such that it is no more than a mere instruction to apply the abstract idea using a general computer, and is so results focused that it does not meaningfully limit the practice of the abstract idea. (see MPEP 2106.05(f))



The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to integration of the abstract idea into a practical application, the additional elements of the client device and the limitation to update the firmware requiring a firmware update amount to no more than mere instructions to apply the exception using generic computer components; executing general purpose software functions such as reading and storing data; and the recitation of the fleet of IEDs is no more than a drafting effort to generally link the practice of the abstract idea to a field of use. As shown in the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; or storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Considered as a whole, the claims recites a mental process practicably accomplished in the human mind, but for reciting performance of the abstract idea using general purpose computer components; and fails to recite any limitations which are significantly more 

Regarding Claim 2, the recitation of the additional element of a server cache, and wherein the firmware tracking and update module is configured to retrieve new versions of firmware from the server cache and use the retrieved firmware to update the firmware installed on the IEDs in the at least one fleet are, under the broadest reasonable interpretation of these non-means-plus-function elements, generic computer components performing generic computer functions such as sending and receiving data, which does not demonstrate integration. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 3, the recitation of the additional element of a firmware uploader configured to generate firmware packages and upload the generated firmware package to the server cache of the server are, under the means-plus-function interpretation in light of the supporting disclosure, generic computer components performing generic computer functions such as sending and receiving data which does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of 


Regarding Claim 4, the recitation of the additional element of “a local cache” and “the firmware tracking and update module configured to store the retrieved firmware from the server cache in the local cache” are, under the means-plus-function interpretation in light of the supporting disclosure, generic computer components performing generic computer functions such as sending and receiving data, which does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; or storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 5, the recitation of the comparison being carried out between the version in the local cache and the version on the IED is part of the abstract idea, practicably performable in the human mind as a matter of observation and judgment, (see e.g. Instant Application specification [0390] “the user watches the package updates for newer versions, and decides when they want to update their firmware for their meter 2310, based on, for example, the change log of a firmware update available” and [0348] versions are identified by folder names.) and accordingly does not demonstrate integration into a practical application or rise to a level of significantly more.

Regarding Claim 6, the recitation of “a syncing module configured to sync the firmware stored in the server cache with the firmware stored in the local cache” are, under means-plus-function interpretation in light of the supporting disclosure, generic computer components performing generic computer functions such as sending and receiving data, which does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 7, the recitation of “the firmware tracking and update module being configured to maintain compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with” is, under means-plus-function interpretation in light of the supporting disclosure (see [0387] “the information in compatibility list 2317 is updated and synced with compatibility list 2315 by module 2308 (e.g., by a syncing module 2322). As will be described below, compatibility list 2315 is maintained and updated by package manager 2304 periodically as new firmware is uploaded to cache 2301”)  insignificant extra-solution activity (mere data gathering) necessary to practice the abstract idea, and is not sufficient to indicate Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 8, recitation of “the server also being configured to maintain compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with” is, under broadest reasonable interpretation for this non-means-plus-function limitation, insignificant extra-solution activity (mere data gathering and outputting) necessary to practice the abstract idea, and does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory; and presenting data to users; are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 9, recitation of “the firmware tracking and update module including a syncing module to sync the compatibility information stored in the server cache with the compatibility information stored in the local cache” is, under the means-plus-function interpretation in light of the supporting disclosure, (see [0387] “the information in compatibility list 2317 is updated and synced with compatibility list 2315 by module 2308 (e.g., by a syncing module 2322). As will be described below, compatibility list 2315 is maintained and updated by package manager 2304 periodically as new firmware is uploaded to cache 2301”)  no more than general-purpose computer components performing general-purpose computer functions such as sending and receiving data and does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 10, the recitation of the limitation “wherein the firmware tracking and update module is configured to receive a firmware package from a user to trigger a manual update of at least one IED in the at least one fleet using the received firmware package.” are, under the means-plus-function interpretation in light of the supporting disclosure, (see [0333] “the IED is configured such that when a file is uploaded to the web page by the user or directly to the IED via a communication software, the updater program is triggered (e.g., by a time schedule, manual input by a user, etc.) to update the existing package installed on the IED with the new package uploaded by the user.” a manual input by the user could be as simple as the well-known to one of ordinary skill “double-click” or pressing a button such as ‘update’, e.g. general purpose GUI functions.) generic computer components performing generic computer functions such Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner. Further, Microsoft Computer Dictionary 5th edition (2002) demonstrates that manual input by a user to activate a program feature, and installing software are well-known, routine, and conventional features of general purpose computers.

Regarding Claim 11, the recitation of the limitation “the firmware tracking and update module is configured to notify a user of the at least one client device when a firmware update for any of the IEDs in the at least one fleet is available” is no more than mere instruction to apply the outcome of the judgment performed in the abstract idea, and could practicably be performed by a human in their own mind (by mentally notifying themselves that an update is available). Accordingly, does not demonstrate integration into a practical application; nor rise to a level of significantly more. (2106.05(f)).

Regarding Claim 12, the recitation of the limitation “the firmware tracking and update module is configured to perform an audit of the firmware currently installed on the IEDs in the at least one fleet and any available updates for the IEDs in the at least one fleet”  is part of the abstract idea, practicably performable in the human mind as a matter of Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory; and presenting data to users; are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 13, the recitation of the limitation “wherein the firmware tracking and update module is configured to indicate in the audit if any of the IEDs in the at least one fleet are incompatible with a firmware update due to a hardware incompatibility” is no more than mere instruction to apply the outcome of the judgment performed in the abstract idea, and could practicably be performed by a human in their own mind (by mentally visualizing a side by side list), but for the recitation in the parent claim (12) that the audit is output for display, under the means-plus-function interpretation in light of the specification, (see [0381]) is no more than mere instruction to apply the outcome of the judgment performed in the abstract idea by application of a general purpose computer Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory; and presenting data to users; are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 14, the recitation of the limitation “wherein the tracking and update module is configured to track a history of firmware installed on each IED in the at least one fleet” is part of the abstract idea, practicably performable in the human mind (with the aid of pen and paper) as a matter of observation and judgment, and accordingly is does not demonstrate integration into a practical application nor rise to a level of significantly more. The recitation that the history is output for display, under the means-plus-function interpretation in light of the specification, (see [0381]) is no more than mere instruction to apply the outcome of the judgment performed in the abstract idea by application of a general purpose computer component (a processor and monitor, see instant application specification [0381]) performing insignificant extra-solution activity (necessary data gathering and outputting), and does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; 
Regarding Claim 15, “wherein the tracking and update module is configured to track a history of actions performed on each IED in the at least one fleet” is part of the abstract idea, practicably performable in the human mind (with the aid of pen and paper) as a matter of observation and judgment, and accordingly does not demonstrate a practical application or rise to a level of significantly more. The recitation that the history of action is output for display, under the means-plus-function interpretation in light of the specification, (see [0381]) is no more than mere instruction to apply the outcome of the judgment performed in the abstract idea by application of a general purpose computer component (a processor and monitor, see instant application specification [0381]) performing insignificant extra-solution activity (necessary data gathering and outputting), and does not demonstrate integration into a practical application. Nor do the limitations rise to a level of significantly more than the abstract idea, because the Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory; and presenting data to users; are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding Claim 16, the recitation of the limitation “wherein the firmware tracking and update module is configured to enable a user to select which IEDs are included in the at least one fleet” is insignificant extra-solution activity (mere data gathering) necessary to Symantec, TLI, Versata, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network; and storing or retrieving data from memory; and presenting data to users; are well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN further in view of Vidal, et al., US Pg-Pub 2012/0079471 (hereafter VIDAL).


Regarding Claim 1, WAN teaches:
A system (fig. 1, 100) comprising: at least one fleet of intelligent electronic devices (IEDs); (fig. 1, IEDs 104a-104r) at least one … device (fig. 1, 102 “configuration management system”) including a firmware tracking and update module, ([0021] “configuration management algorithm 200” see fig. 2 which performs the claimed functions as follows:) the firmware tracking and update module configured to: 
track versions of firmware installed on each IED in the at least one fleet, ( [0020] “The CMS 102 includes a storage device 110 (such as a database storage device) on which a master list 114 that describes which firmware or configuration parameter template should correspond to each IED 104a-r.” see also Claim 14.) determine which IEDs in the at least one fleet include firmware requiring an update, ([0025] “The algorithm 200 automatically examines for any unconfirmed anomalies the configuration parameter values corresponding to the selected configuration parameter(s) inputted by the user and optionally corresponding to the group of IEDs 104 selected by the user (212). see fig. 2, 212, 214; [0028] “When the anomaly is related to an outdated firmware or software version, the algorithm 200 can suggest a firmware or software upgrade for the affected IED.”)
and update the firmware installed on any IEDs in the at least one fleet including firmware requiring an update. ([0029] “When either the algorithm 200 or the user indicates that a change to one or more IEDs needs to be made, the algorithm 200 causes the change or changes to the configuration parameters, settings, firmware, or program stored on the affected IED(s) to be made via a server of the CMS 102. The server in the CMS 102 communicates with the IEDs 104 via one or more of the networks 106a-f to cause changes to a particular IED's configuration parameters, settings, firmware, or program to be made.” [0046] “The CMS 102 can also be programmed to set a threshold code version on a firmware or program version that should be running on an IED. When the IED's firmware or program version falls below the threshold code version, the firmware or program can be upgraded to the appropriate version automatically by the CMS 102.” examiner emphasis added.)

WAN differs from the claimed invention in that:
WAN does not clearly teach the device including a firmware tracking and update module is a Client Device.

However, VIDAL teaches a software update management system (fig. 1, system 100, see [0022]) where updates for other devices ([0018] “a package manager can generally track and manage the installation of one or more software packages and/or updates to those packages … on a client, host, target, physical, virtual, and/or other machine. ) are managed by a client device, (see fig. 1, 102 “Client”) further connected to one or more  repository servers, (see fig. 1, Repo. 144 and Package servers 172; [0024] “The package manager 110 can thereby connect to one or more package servers 172 and/or associated one or more repositories 144 hosting software packages) that retrieves the updates to be stored locally on the client device by the package manager (analogous to the tracking and update module; see fig. 5, 516 [0036] “the set of reconciled package updates 176 can for instance be stored to … local or remote storage”) for subsequent distribution. (see fig. 5, 518 “distribute… as appropriate; and [0018] track and manage the installation … on a client, host, target, … or other machine.)

(although not specifically relied upon for this rejection, please see, e.g. the Microsoft Computer Dictionary, fifth Edition, Page 215, defining “firmware”)

VIDAL is analogous art because it is reasonably pertinent to the same problem confronted by applicant of managing package updates in a network containing linux devices.

One of ordinary skill in the art could have modified the teachings of WAN by supplying the firmware packages stored on the configuration management system of WAN by subscribing WAN as a client device of a package repository, for subsequent redistribution as required; as suggested by VIDAL. 

One of ordinary skill in the art could have been motivated to make this modification in order to ensure installation of the most current versions of software as suggested by VIDAL. ([0028] “The package manager 110 can subsequently communicate with the one or more package servers 172 … to ensure that the most-current version of each package in the target distribution 156 is identified and installed to the client 102,”) 







Regarding Claim 2, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1;
VIDAL further teaches:
a server including a server cache (see fig. 1, repository 144)  configured to store available firmware, (fig. 1, package updates 164)
wherein the firmware tracking and update module ([0024] “The package manager 110 can thereby connect to one or more package servers 172 and/or associated one or more repositories 144 hosting software packages including a set of distributions 180, a set of stored software package updates 164”)  is configured to retrieve new versions of firmware from the server cache ([0020] “the package manager and/or other logic can identify and retrieve the correct most-current version and install, retain, and/or otherwise use that version, for instance by accessing a software repository or other data store.”)  and use the retrieved firmware to update the firmware installed on the IEDs in the at least one fleet. (see e.g. fig. 5; particularly 516, store a set of reconciled packages and 518, distribute set of reconciled packages; and [0018] “a package manager can generally track and manage the installation of one or more software packages and/or updates to those packages … on a client, host, target, physical, virtual, and/or other machine.)


One of ordinary skill in the art could have modified the teachings of WAN by supplying the firmware packages stored on the configuration management system of WAN by 

One of ordinary skill in the art could have been motivated to make this modification in order to ensure retention of the most current versions of software as suggested by VIDAL ([0028] “The package manager 110 can subsequently communicate with the one or more package servers 172 … to ensure that the most-current version of each package in the target distribution 156 is identified and installed to the client 102, whether or not the most-current version is reflected or incorporated in the target distribution 156 as stored and delivered by the one or more package servers 172 and/or one or more repositories 144.” ) 


Regarding Claim 4, the combination of WAN and VIDAL teaches all of the limitations of parent claim 2,VIDAL further teaches:
wherein the firmware tracking and update module includes a local cache, (see fig. 4, Client Data store 138)  the firmware tracking and update module configured to store the retrieved firmware from the server cache in the local cache. ([0036] In 516, the package manager 110 and/or other logic can aggregate all of the most-current version 166 packages for the target distribution … and can store those packages and/or their identifiers in the set of reconciled package updates 176, (see fig. 1, 176, in client) … In aspects, the set of reconciled package updates 176 can for instance be stored to the one or more package servers 172, the one or more repositories 144, and/or other local or remote storage or platforms. examiner emphasis added).

(Examiner notes for the record that WAN also stores copies of firmware in a local cache, see e.g. WAN [0020] “CMS 102 also stores on the storage device 110 copies of firmware”)

One of ordinary skill in the art could have modified the teachings of WAN by supplying the firmware versions on the configuration management system of WAN via a software repository, for subsequent redistribution as required; as suggested by VIDAL. 

One of ordinary skill in the art could have been motivated to make this modification in order to ensure retention of the most current versions of software as suggested by VIDAL ([0028] “The package manager 110 can subsequently communicate with the one or more package servers 172 … to ensure that the most-current version of each package in the target distribution 156 is identified and installed to the client 102, whether or not the most-current version is reflected or incorporated in the target distribution 156 as stored and delivered by the one or more package servers 172 and/or one or more repositories 144.” ) 





WAN further teaches:
wherein the firmware tracking and update module is configured to: determine which IEDs in the at least one fleet include firmware requiring an update ([0046] The CMS 102 can also be programmed to set a threshold code version on a firmware or program version that should be running on an IED. When the IED's firmware or program version falls below the threshold code version, the firmware or program can be upgraded to the appropriate version automatically by the CMS 102. examiner emphasis added.) by comparing the firmware currently installed on each IED to the firmware stored in the local cache. ([0020] The CMS 102 includes a storage device 110 (such as a database storage device) on which a master list 114 that describes which firmware or configuration parameter template should correspond to each IED 104a-r. The CMS 102 also stores on the storage device 110 copies of firmware” see also Claim 14.)

Regarding Claim 6, the combination of WAN and VIDAL teaches all of the limitations of parent claim 4, 
VIDAL further teaches:
wherein the firmware tracking and update module (VIDAL package manager 110) includes a syncing module configured to sync the firmware stored in the server cache with the firmware stored in the local cache. (VIDAL [0036] In 516, the package manager 110 and/or other logic can aggregate all of the most-current version 166 packages for the target distribution … and can store those packages and/or their identifiers in the set of reconciled package updates 176, (see fig. 1, 176, in client) … In aspects, the set of reconciled package updates 176 can for instance be stored to the one or more package servers 172, the one or more repositories 144, and/or other local or remote storage or platforms. examiner emphasis added).

One of ordinary skill in the art could have modified the teachings of WAN by supplying the firmware packages stored on the configuration management system of WAN by subscribing WAN as a client device of a package repository, for subsequent redistribution as required; as suggested by VIDAL. 

One of ordinary skill in the art could have been motivated to make this modification in order to ensure retention of the most current versions of software as suggested by VIDAL ([0028] “The package manager 110 can subsequently communicate with the one or more package servers 172 … to ensure that the most-current version of each package in the target distribution 156 is identified and installed to the client 102, whether or not the most-current version is reflected or incorporated in the target distribution 156 as stored and delivered by the one or more package servers 172 and/or one or more repositories 144.” ) 

Claim 7, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1;
WAN further teaches:
wherein the firmware tracking and update module is configured to maintain compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with. ([0045] “The master list 114 includes not only the firmware version but also a list of IEDs that would be compatible with each firmware version.” WAN [0020] “CMS 102 also stores on the storage device 110 copies of firmware”)


Regarding Claim 11, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1;
WAN further teaches:
wherein the firmware tracking and update module is configured to notify a user of the at least one client device ([0028] “the user”)  when a firmware update for any of the IEDs in the at least one fleet is available. ([0028] “When the anomaly is related to an outdated firmware or software version, the algorithm 200 can suggest a firmware or software upgrade for the affected IED.”; see fig. 2, 216 (display), 218 (user input), 222 (confirmation), and 228 (offer options to correct… firmware)).

 Claim 12, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1; 
WAN further teaches:
wherein the firmware tracking and update module is configured to perform an audit (i.e. automatically examine for anomalies, including outdated firmware, see [0025]-[0028]) of the firmware currently installed on the IEDs in the at least one fleet ([0025] “The algorithm 200 automatically examines for any unconfirmed anomalies the configuration parameter values corresponding to the selected configuration parameter(s) inputted by the user and optionally corresponding to the group of IEDs 104 selected by the user (212)” examiner notes that the fleet of claim 1 may be user selected, see instant application claim 16.) and any available updates for the IEDs in the at least one fleet ([0028] “When the anomaly is related to an outdated firmware or software version, the algorithm 200 can suggest a firmware or software upgrade for the affected IED.” examiner emphasis added.)
and output the audit for display. ([0025] “if one or more anomalies were found in the data analyzed, the algorithm 200 automatically highlights the one or more anomalies on the video display (216),”)

Claim 16, the combination of WAN and VIDAL teaches all of the features of parent claim 1,
WAN further teaches:
wherein the firmware tracking and update module is configured to enable a user to select which IEDs are included in the at least one fleet. ([0027] “The user can select a different group of IEDs 104 for analysis (220)”)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of VIDAL, further in view of “The Debian New Maintainer’s Guide”, Debian.org, 2011, Chapters 1, 6, and 8.


Regarding Claim 3, WAN teaches all of the limitations of parent claim 1,
WAN differs from the claimed invention in that:
WAN does not clearly teach a firmware uploader configured to generate firmware packages and upload the generated firmware package to the server cache of the server.

However, the Debian New Maintainer’s Guide teaches an uploader program suite which generates packages (see Chapter 6, particularly the section under the command “$dpkg-buildpackage”; “This will do everything to make full binary and source packages for you. It will: … build binary packages”) and uploads the generated package to the server cache of the server. (see Chapter 8, “Now that you have tested your new package thoroughly, you want to release it to a public archive to share it.” particularly the section under 8.1 “uploading to the debian archive” :  “Once you become an official developer, [76] you can upload the package to the Debian archive. [77] You can do this manually, but it's easier to use the existing automated tools, like dupload(1) or dput(1). We'll describe how it's done with dupload.”)


In the interest of Clarity, Examiner notes that it is generally recognized in the art that firmware is a type of software. (although not relied upon for this rejection, please see, e.g. the Microsoft Computer Dictionary, fifth Edition, Page 215, defining “firmware”)

the Debian Maintainer’s Guide is analogous art because it is reasonably pertinent to the same problem confronted by applicant of managing package updates in a network containing linux devices.

One of ordinary skill in the art could upload the IED firmware versions to the server repository of the combination of WAN and VIDAL by the technique described in Debian Maintainer’s Guide.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this combination in order to comply with industry best practices. (see Debian Maintainer’s Guide, Chapter 1. “This document tries to describe the building of a Debian package to ordinary Debian users and prospective developers. It uses fairly non-technical language, and it's well covered with working examples.”) 


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of VIDAL, further in view of Brochu, et al., US Pg-Pub 2015/034196 (hereafter BROCHU).

Regarding Claim 10, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1,
The combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the firmware tracking and update module is configured to receive a firmware package from a user to trigger a manual update of at least one IED in the at least one fleet using the received firmware package.
However, BROCHU teaches that manual updates of other device’s firmware ([0112] The signal carrying the firmware update information is for … causing a firmware update process to be performed by the controller 120 based on the update information carried by the signal”) may be triggered by a user manually uploading a firmware update to a user device ([0110] “firmware update information may be stored on a computer readable medium, such as a flash drive, hard drive, memory stick, DVD and then loaded onto the memory 200 of auxiliary device 150 by establishing a suitable connection between the computer readable medium and the auxiliary device 150.”) to then update a target device by manual trigger ([0112] “The transmittal by the auxiliary device 150 of the signal carrying the firmware update information may be triggered in any number of manners including, but not limited to, a command enter by a user through a user operable input control at the auxiliary device 150”) (consistent with the supported algorithm disclosed, see instant application specification [0333] “the updater program is triggered (e.g., by a time schedule, manual input by a user, etc.) to update the existing package installed on the IED with the new package uploaded by the user.”)

BROCHU is analogous art because it is reasonably pertinent to the same problem of how to update firmware in remotely managed electronic devices. (see e.g. fig. 1, and [0058])

One of ordinary skill in the art could have modified the teachings of the combination of WAN and VIDAL to allow a user to upload a firmware package and trigger a manual update as suggested by BROCHU.

One of ordinary skill in the art could have been motivated to make this modification in order to enable selection of particular configuration parameters for the update as suggested by BROCHU (see fig. 2, and [0107] “Each option for a variation/model of the device is associated with corresponding firmware update information. The set of user selectable items 250 is provided with user operable controls, … to enable a user of the smart phone 150' to make a selection. … When actuated, the control 252 causes the auxiliary device 150 to generate and transmit a signal to the controller 120 over communication link 175, the signal carrying firmware update information associated with the selected configuration.” ) 
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of VIDAL, further in view of Fukuta US Pg-Pub 2011/0072423 (hereafter FUKUTA).

Regarding Claim 13, the combination of WAN and VIDAL teaches all of the limitations of parent claim 12;
WAN further teaches:
wherein the firmware tracking and update module is configured to indicate ([0045] “the CMS 102 can warn the user when an attempt is made to make an incompatible change”) … if any of the IEDs in the at least one fleet are incompatible with a firmware update due to a hardware incompatibility ([0045] “For example, the CMS 102 can detect that the user is attempting to upgrade a firmware version on a legacy IED that would not support the new firmware version.” [0045] “The master list 114 includes not only the firmware version but also a list of IEDs that would be compatible with each firmware version.”)
the combination differs from the claimed invention in that:
neither reference clearly teaches indicating the incompatibility in the audit (WAN clearly teaches responsively to a user action)

However, FUKUTA teaches a firmware management display interface (fig. 6, 150 “Firmware update window”) configured to display an indication of incompatibility (fig. 6, 156 “conflict”; see [0074] “the firmwares of the I/O units conflict with the firmware of the reference device. Accordingly, parts of the conflict display portion 156 corresponding to the I/O units are lit in the device setting section 153.”) in an audit display (analogous to the firmware tracking and update module outputting the audit for display of parent claim 12; see fig. 6 150 “Firmware update window”) in order to enable the user to easily identify firmware which does not cause conflicts ([0020] “the user can easily identify [a]… device which does not cause conflict since the incompatible device display part performs display for specifying the … device that stores the firmware that does not satisfy compatibility defined in the matching table”)

FUKUTA is analogous art because it is reasonably pertinent to the same problem of how to communicate firmware incompatibilities in a computerized electronic device to a user.

one of ordinary skill in the art could have modified the teachings of WAN to incorporate an incompatibility indicator in the displayed output based on the hardware compatibility list of WAN in addition to confirmation warnings, as a visual indicator is suggested by FUKUTA. 

one of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable a user to identify easily firmware that does not satisfy compatibility, as suggested by FUKUTA. ([0020] “the user can easily identify [a]… device which does not cause conflict since the incompatible device display part performs display for specifying the … device that stores the firmware that does not satisfy compatibility defined in the matching table”)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN in view of VIDAL, further in view of Kasuya, US Pg-Pub 2013/0198507. (hereafter KASUYA).

Regarding Claim 14, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the firmware tracking and update module is configured to track a history of firmware installed on each IED in the at least one fleet and output the history of firmware for display.

However, KASUYA teaches a firmware management system (see fig. 3) which tracks a history of firmware installed on devices (fig. 3, 306 “firmware update history management module” and fig. 4, “store firmware update history entry” S410, S413) and outputs the history of firmware for display (see fig. 11A and [0092] “[0092] In step S1001, the CPU 108 reads the firmware update history (FIG. 9) stored in the firmware update history DB 309, and, as illustrated in FIG. 11A, displays a firmware update history list on the LCD panel 104.”) so that a user may identify if a setting was changed by an update. ([0104] “Based on the display of FIG. 11C, the operator can confirm the setting values of the setting item selected in FIG. 11B from among the setting items of the MFP 1 in which a difference has been produced by the firmware update corresponding to the update history entry selected in FIG. 11A.” )

KASUYA is analogous art because it is reasonably pertinent to the same problem of how to communicate firmware incompatibilities in a computerized electronic device to a user.

One of ordinary skill in the art could have modified the teachings of WAN to incorporate the firmware update history tracking and display suggested by KASUYA. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable users who are less knowledgeable about the device to recover previous settings, as suggested by KASUYA ([0099] “Even if the user notices that there has been some kind of change in the setting value, if the user is not very knowledgeable about the specification of the MFP 1, he or she may not know how to change the setting value. In such a case, if the user knows that the MFP 1 was operating as intended a week ago, the user can confirm the setting value at the time when the MFP 1 was operating as intended by confirming the update history of the firmware a week ago or thereabouts.”)


Claim 15, the combination of WAN and VIDAL teaches all of the limitations of parent claim 1, 
the combination differs from the claimed invention in that:
the combination does not clearly teach: wherein the firmware tracking and update module is configured to track a history of actions performed on the IEDs in the at least one fleet and output the history of actions for display.

Examiner notes for clarity of the record that “a history of actions” is being interpreted as a broader recitation of Claim 14, “a history of firmware updates”, as firmware updates are, themselves, actions performed on the IEDs.

However, KASUYA teaches a firmware management system (see fig. 3) which tracks a history of firmware installed on devices (fig. 3, 306 “firmware update history management module” and fig. 4, “store firmware update history entry” S410, S413) and outputs the history of firmware for display (see fig. 11A and [0092] “[0092] In step S1001, the CPU 108 reads the firmware update history (FIG. 9) stored in the firmware update history DB 309, and, as illustrated in FIG. 11A, displays a firmware update history list on the LCD panel 104.”) so that a user may identify if a setting was changed by an update. ([0104] “Based on the display of FIG. 11C, the operator can confirm the setting values of the setting item selected in FIG. 11B from among the setting items of the MFP 1 in which a difference has been produced by the firmware update corresponding to the update history entry selected in FIG. 11A.” )



One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable users who are less knowledgeable about the device to recover previous settings, as suggested by KASUYA ([0099] “Even if the user notices that there has been some kind of change in the setting value, if the user is not very knowledgeable about the specification of the MFP 1, he or she may not know how to change the setting value. In such a case, if the user knows that the MFP 1 was operating as intended a week ago, the user can confirm the setting value at the time when the MFP 1 was operating as intended by confirming the update history of the firmware a week ago or thereabouts.”)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T SANDERS/Examiner, Art Unit 2119